El Juez Asociado Se. del Tobó
emitió la opinión del- tribunal.
Adolfo García y su esposa entablaron demanda contra Miguel Savino y Gabriel Suro para recobrar la posesión de unas dormilonas de brillantes y esmera1 das y cierta cantidad por daños y perjuicios, alegando, en resumen, que la demandante Rosario Suárez de García es dueña de un par de dormilonas linas, compuesta cada una de odio brillantes y una esmeralda, ■valoradas aproximadamente en mil quinientos pesos; que e! 5 de mayo de 1911 el demandado_ Suro: valiéndose de la falsa y *280fraudulenta simulación de que había conseguido vender las referidas dormilonas al demandado Miguel Savino por mil trescientos pesos, obtuvo la posesión de las mismas para ven-derlas a Savino; que entregadas de tal modo y con tal objeto las dormilonas, Suro las empeñó a Savino para garantir la devolución de cuatrocientos treinta pesos; que Savino al recibir las dormilonas de manos de Suro, sabía que pertene-cían a los demandantes y nó a Suro, y que los demandantes han sufrido daños y perjuicios en la • suma de quinientos dólares.
El demandado Savino excepcionó la demanda .alegando que era ambigua y dudosa y que no aducía hechos suficientes para determinar una causa de acción. Luego la contestó ale-gando, en resumen, que la demandante Rosario Suárez no es actualmente dueña de las prendas a que se refiere la demanda; que según información y creencia del demandado, lo cierto es que desde el mes de enero de 1911 los demandantes entregaron al demandado Suro, para que éste lo vendiera, el par de dor-milonas objeto del pleito; que obtenida en esa forma por el demandado Suro la posesión de las prendas, la conservó por espacio de cuatro meses, hasta qu.e en mayo de 1911 tomó a préstamo al demandado la suma de 430 pesos, dándole en ga-rantía las dormilonas, sin que el demandado sepa si Suro en-tregó a los demandantes el importe del préstamo, y que e! demandado sabía que Suro había obtenido de los demandantes desde enero de 1911 las dormilonas para hacer negocios con ellas. El demandado negó los hechos de la demanda en cuanto se opusieran a los por él establecidos y alegó además como ma-teria nueva de oposición, que el préstamo hecho a Suro estaba vencido desde mayo de 1911 y que según información y creen-cia del demandado, el- otro demandado Suro, dió a los deman-dantes en pago del precio del par de dormilonas un pagaré pol-la suma de mil trescientos pesos, cuyo pagaré fué aceptado por l.os demandantes.
El demandado Suro no aparece que contestara la demanda.
Celebrada la' vista en la que ambas partes presentaron y *281practicaron sus pruebas, la corte, el 23 de mayo de 1912, dictó sentencia declarando sin lugar la demanda en cuanto al de-mandado Suro y con lugar en cuanto al otro demandado Savino, ordenándole que entregara a los demandantes las prendas en cuestión, sin especial condenación de costas.
Contra esa sentencia interpuso el demandado Savino el presente recurso de apelación.
Los Lechos declarados probados por el Juez sentenciador Sr. Córdova Dávila, pueden resumirse así:
“Allá por el mes de mayo de 1911, o con anterioridad a esa fecha, los demandantes entregaron a Gabriel Suro dos dormilonas de brillantes y esmeraldas, autorizándolo para venderlas en la cantidad de 1,300 dólares.
“Hallándose Suro en la posesión de dichas prendas, soli-citó de Savino, según afirma éste, un préstamo de $430 dán-dole en garantía del pago de esta suma el par de dormilonas que recibió de manos de los demandantes para venderlas.
“Requerido Suro por los demandantes para que entre-gara las prendas o el dinero, no hizo ni lo uno ni lo otro, ofre-ciéndoles únicamente un recibo provisional hasta tanto consi-guiera un documento con la fianza de Joaquín Suro y de Monserrat. Suro entregó el documento ofrecido a los deman-dantes allá por los días seis o siete de mayo de 1911, acep-tándolo éstos como un resguardo o comprobante de que habían entregado sus prendas al demandado. Dicho documento dice como sigue: ‘Debo y pagaré a Don Adolfo García o a su orden la suma de 1,300 dólares valor de un par de dormilonas con dos esmeraldas y diez y seis brillantes, las que he tomado para venderlas en dicha cantidad. Hemos convenido mutuamente, que en el día de mañana, día 8 de mayo de 1911, será canjeado este vale por un documento garantizado por el Sr, Monserrat y Joaquín Suro y el firmante garantizando esta deuda con todos sus bienes habidos y por haber. San Juan, P. R., mayo 6 de 1911.’ ”
*282Y las conclusiones a que llegara el juez sentenciador, pue-den resumirse así:
Las dormilonas pertenecían a los demandantes, éstos no se desprendieron del dominio de las mismas ni por sí, ni por su mandatario y lo conservan en la actualidad;
El documento entregado por Suro a los demandantes fué aceptado por éstos simplemente como un resguardo o com-probante de que habían entregado sus prendas a Suro. No constituye una novación de contrato;
El préstamo fué una operación personal entre Suro y Sa-vino y no a nombre de los verdaderos dueños de las prendas;
Suro no adquirió ilegalmente la posesión de las prendas, pero los demandantes fueron despojados ilegalmente de su propiedad desde el momento en que Suro, actuando como dueño empeñó las prendas, sin estar autorizado para ello;
Savino a virtud de la negociación que verificara con Suro no adquirió la propiedad de las prendas; únicamente las retuvo en su poder como garantía de la suma que prestara;
La posesión de los bienes muebles- adquiridos de buena fe equivale al título, pero no al dominio de la cosa. Para adquirir el dominio el adquirente necesita poseerlos además por el espacio de tres años fijado por la ley;
No habiéndose alegado en la demanda específica y detalla-damente los daños especiales reclamados, no ha lugar úi con-cederlos, y
Habiendo perdido el demandado Suro la posesión de las prendas, no procede contra él el ejercicio de la acción reivin-dicatoría.
El apelante sostiene que la corte erró al dar fuerza y valor probatorio a las declaraciones de los demandantes en el acto de la vista. Hemos examinado- dichas declaraciones y las anteriormente prestadas por los mismos demandantes en la causa criminal iniciada contra Suro por el delito de abuso de confianza, y, a nuestro juicio, la corte sentenciadora no cometió el error que se le atribuye. La contradicción que se advirtió entre las declaraciones del demandante Gí-arcía, fué *283aclarada satisfactoriamente. El demandante pudo haber en-tregado a .Suro con anterioridad al mes de mayo las dormi-lonas para que las vendiera, Suro no haberlas vendido y haberlas devuelto a sus dueños, y éstos habérselas vuelto a entregar a Suro en mayo para que las vendiera a Savino.
Sostiene también el apelante que la corte de distrito erró al no conceder todo el valor probatorio que tiene el "pagaré” que otorgara Suro a favor de G-arcía "en pago del valor del par de dormilonas.” Para el apelante dicho documento de-muestra que Suro adquirió el dominio de las dormilonas y pudo por tanto disponer de ellas libremente.
Veamos los motivos que tuvo el juez sentenciador para apreciar el documento, en la forma que dejamos consignada al resumir sus 'conclusiones. En su opinión el dicho juez se expresa así:
"Los demandantes declararon en el acto del juicio, que el referido documento les había sido entregado por Suro aceptán-dolo como un resguardo o recibo, demostrativo de que las dor-milonas habían sido entregadas a Suro. En este documento Suro aparenta no haber vendido las prendas, puesto que dice que las ha tomado para venderlas en dicha cantidad de 1,300 dólares. Este documento aceptado por los demandantes como un resguardo, no puede conceder a Suro un título de dominio, y así parece que lo entendió éste cuando se ofreció a vender las prendas por una cantidad determinada. El que adquiere un título absoluto de dominio ni tiene obligación de vender ni está competido a hacerlo por una cantidad fija. Los verda-deros dueños fueron siempre los demandantes, emanando de su voluntad la autoridad concedida a Suro para vender las prendas en una suma determinada, lo cual demuestra clara-mente que ambas partes conservaron las relaciones existentes entre mandante y mandatario.”
Atendidas todas las circunstancias concurrentes en este caso, opinamos que la apreciación del dócumento hecha por el juez sentenciador es la justa y procedente y que por lo tanto tampoco cometió este otro error que se le atribuye.
*284Y sostiene, por último, el apelante, que la corte de distrito erró al no' reconocer al demandado Savino 'como al verdadero dueño actual de las prendas en cuestión, ya que las adquirió de buena fe de la persona que estaba en lá posesión legal de las mismas. ■
A nuestro juicio tampoco cometió la corte sentenciadora este otro error que se le atribuye. Estudiemos -la cuestión envuelta. La ley aplicable está contenida en el artículo 466 del Código Civil revisado, que, copiado a la letra dice así:
“La posesión de los bienes muebles adquiridos de buena fe equi-vale al título. Sin embargo, el que hubiese perdido una cosa mueble o hubiese sido privado de ella ilegalmente, podrá reivindicarla de quien la posea.
“Si el poseedor de la cosa mueble perdida o sustraída la hubiese adquirido de buena fe en venta pública, no podrá el propietario ob-tener la restitución sin reembolsar el precio dado por ella.
“En cuanto a las cosas adquiridas en la bolsa, feria o mercado, o de un comerciante legalmente establecido y dedicado habitualmente al tráfico de objetos análogos, se estará a lo que dispone el Código de Comercio. ’ ’
Los párrafos segundo y tercero de dicho artículo no son aplicables. No se trata en el presente caso de una venta pú-blica, ni las prendas fueron adquiridas en bolsa, feria o mer-cado, ni de un comerciante legalmente establecido y dedicado habitualmente al tráfico de objetos análogos. Nuestro .estu-dio debe limitarse, pues, al párrafo primero:
Comentando el artículo 464 del Código Civil español, igual al 466 del Código Civil revisado, con la única excepción de que en el artículo 466 .se suprimió el párrafo tercero del 464 rela-tivo a las cosas empeñadas en los Montes de Piedad, dice el Sr. Sánchez Román, lo que sigue:
“Dicho artículo 348 establece el principio de que ‘el propietario tiene acción contra el tenedor y el poseedor de la cosa para reivim dicarla’; y puesto en relación con el alcance de esa equivalencia al título, en la posesión de los bienes muebles, no significa que esta posesión de buena fe, suficiente para prescribir por tres años el domi-*285nio de' los mismos, impida el - ejercicio y prosperidad de la acción reivindicatoría del dueño antes que dicha prescripción se consuma, sino, tan sólo que dicba acción reivindicatoría tendrá que ejercitarse y probarse bajo el supuesto, aquí de pura creación legal, de que se dirige contra un poseedor -de justo título, que es cosa distinta y de mayores exigencias en el pleito de reivindicación, que cuando se ejer-cita contra un poseedor sin título. La ley, pues; no suple por 'su minis-terio con la posesión de las cosas muebles,--a virtud de la declaración referida del artículo 464 y su concordante el 1955, más que la idea del título, pero no la del modo de adquirir, y sólo supliendo también esta circunstancia, podría reputarse consumada la adquisición del dominio a favor del poseedor y hacerse imposible la facultad de reivin-dicar, que, en general, y sin distinguir de bienes muebles ni inmue-bles, otorga el artículo 348 al dueño contra el tenedor o poseedor de la misma.”
3 Estudios de Derechos Civil, por F. Sánchez Román, 475.
Scaevola dedica más de cuarenta páginas de sus comentarios al estudio del artículo 464 del. Código Civil español. Comienza por establecer que dicho artículo no tiene prece-dente en el antiguo derecho español y que su origen se encuentra en el artículo 2279 del Código Civil francés. Luego expone las diversas opiniones de los jurisconsultos franceses entre los cuales sobresalen la de Marcaclé, que sostiene que a virtud del artículo 2279, la propiedad se adquiere inmediatamente por “prescripción instantánea,” j la de Aubri et Rau que man-tiene que lo que se adquiere es la presunción de la propiedad, y que por el transcurso del tiempo fijado por la ley para ad-quirir por prescripción los bienes muebles, se adquiere el dominio por completo. Seaevola dice que la jurisprudencia francesa' se ha pronunciado de un modo manifiesto en pro de la última teoría.
En los dos párrafos que transcribimos a continuación se condensa la opinión de Seaevola comentando directamente el articulo 464 ya citado.
“La buena fe, juntamente con la posesión, suple al título en las cosas muebles, pero mientras esta buena fe pueda ser controvertida, mientras la validez o invalidez del modo adquisitivo sea susceptible *286de constituir el contenido de una discusión jurídica, la posibilidad de la reivindicación salta a la vista.
“Ahora bien: ¿cuándo cesa esa posibilidad? La respuesta no puede ser más sencilla: cuando por el transcurso de tres años en el caso de existir posesión continuada y buena fe, o de seis en el de la mera tenencia, sin el concurso de ningún otro requisito, se adquiere el dominio por prescripción.”
8 Scaevola, Código Civil, 571.
También Manresa dedica varias páginas de su obra al estudio del artículo 464. En una de ellas se expresa así :
“La posesión equivale al título. Nada más que esto dice el pre-cepto que examinamos.
“ ¿ Es que a su vez el título, el justo título, si así se quiere, equi-vale al dominio ? Nada más distante de la realidad. Se trata de pose-sión y nada más.
“El poseedor de un inmueble es demandado de reivindicación a los dos años de poseer. Si la existencia de un justo título, con la buena fe, confiriese a ese poseedor el dominio, le bastaría probarlo. Sin embargo, lo prueba, y de nada le sirve si no lleva diez años de posesión, porque adquirió de quien no era dueño. La situación del poseedor de bienes muebles es la misma, sin prueba alguna, porque el justo título lo da por existente y probado la ley en el mero beeho de poseer; pero es poseedor, no dueño, y necesita poseer por tres años para adquirir el dominio, si adquirió de quien no era dueño.
“El alcance del artículo, en su regia general, no puede ser más que ese, porque nada más que eso dice la ley. Si, pues, el poseedor de buena fe de bienes muebles necesita tres años para prescribir, el dueño, con arreglo al artículo 1995 y el 1962, tiene los mismos tres años para reivindicar. Podrá haber prescripción instantánea de pose-sión, mas no de dominio. La ley concede el título, mas no afirma por ello que exista también modo de adquirir. ’ ’
4 Manresa, Comentarios al Código Civil, 326.
A nuestro juicio las opiniones de Manresa, Scaevola y Sánchez Bomán, todas acordes esencialmente, exponen la ver-dadera interpretación de la ley vigente sobre la materia en Puerto Bico.
Aplicada esa ley de tal modo interpretada al caso con-*287creto que estudiamos, es necesario concluir que favorece enteramente los derechos de los demandantes. Ellos no auto-rizaron a Suro para que dispusiera de las dormilonas y las empeñara a nombre suyo. Suro tomó las dormilonas de manos de los demandantes para venderlas en una cantidad determinada de dinero, y por lo tanto no tenía autoridad legal para empeñarlas, ni a nombre de los demandantes ni menos a nombre propio.
La misma contestación del demandado Savino y'el docu-mento de préstamo a Suro que obra transcrito en la exposi-ción del caso, demuestran que Savino sabía que las dormilonas pertenecían a los demandantes, y esto, no obstante, prestó directamente a Suro el dinero, se lo entregó y aceptó en garan-•tía un documento firmado solamente por él en su propio nombre y unas prendas, las dormilonas, que sabía que no eran de su propiedad.
Pero aceptando que el demandado Savino actuó de buena fe y que venció la deuda contraída por Suro y no fue pagada, por nadie, solo podría reconocerse en Savino un justo título, no para apropiarse inmediatamente la cosa dada en prenda, sino a lo sumo para retenerlas y proceder a su enajenación en la forma que la ley prescribe. Dicho justo título seria enteramente válido contra todo el mundo si Suro hubiera sido el verdadero dueño de las dormilonas, o hubiera tenido poder de sus dueños para empeñarlas, o bien si hubieran trancu-rriclo los tres años que marca la ley para adquirir por pres-cripción los bienes muebles; mas, como ninguna de estas últimas circunstancias concurren en este caso, y como los de-mandantes han ejercitado la acción reivindicatoría que expre-samente concede la ley, es necesario concluir que Savino no llegó a adquirir la propiedad de las prendas y que éstas deben entregarse por él, como ordenó la corte de distrito, a sus ver-daderos dueños, los demandantes.
El recurso debe declararse sin lugar y confirmarse la sen-tencia apelada.

Confirmada.

*288Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.